Per Curiam.
Applicant passed the July 2005 New York State bar exam and the State Board of Law Examiners certified him for admission to this Court (see 22 NYCRR 520.7). The Committee on Character and Fitness has completed its investigation of his application for admission, including two interviews of applicant.
Applicant engaged in a pattern of inappropriate and offensive behavior at work and in law school extending from 1990 until recently. During the course of his application for admission in New Jersey, where applicant resides, his inappropriate behavior continued and he exhibited a lack of candor. In 2005, the Supreme Court of New Jersey ordered that applicant’s character and fitness certification be withheld for one year and until such time as he could demonstrate- clear and convincing evidence of rehabilitation in the form of affirmative acts demonstrating personal reform and current good character. He is not admitted to practice in New Jersey.
Upon our review of the application, we conclude that applicant does not presently possess the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]). Nevertheless, in consideration of applicant’s continuing and commendable efforts at rehabilitation, we deny his application for admission without prejudice to renewal in one year. Upon any such renewal, we will consider all of the facts and circumstances presented at that time and determine then whether applicant possesses the character and general fitness for admission to the New York State bar.
Cardona, EJ., Feters, Kane, Kavanagh and Garry, JJ., concur. Ordered that the application for admission is denied without prejudice to renewal upon the terms set forth in this decision.